Per CURIAM.
This appeal is taken by the plaintiff from the judgment, which was in his favor; and the point is made that a portion of one finding is not sustained by the evidence. The judgment must be affirmed, so far as this appeal is concerned—First, because, if we can take the facts stated in the bill of exceptions as the evidence, it fully sustains the finding; and, second, waiving the objections that the appeal was not taken in time, there is no bill of exceptions stating the evidence. The bill of exceptions merely sets forth other findings; proceeds to state that such facts were established by the evidence. This is not a statement of so much of the evidence as may be necessary to explain the point made. It is not a statement of evidence at all, but a general conclusion that certain facts were established by the evidence. This is not a compliance with the statute. It is really an effort to array one portion of the finding against another. The judgment is affirmed, subject to the appeal on the part of defendant.